Dissenting Opinion by
Wright, J.:
This is the type of proceeding which should be disposed of at the Commission level. It involves an ap*91plication to combine existing transportation rights and to obtain additional authority incidental to the primary purpose of combination. In the proper exercise of its function the Commission examined the evidence and made an appropriate order. We have said repeatedly that the extent to which there shall be competition in intrastate transportation is a matter of policy which the legislature has committed to the sound judgment and discretion of the Commission. The record does not disclose errors of law, violation of constitutional rights, or insufficiency of evidence. The Commission’s order should therefore be affirmed. Cf. Daily Motor Express, Inc. v. Pa. P. U. C., 183 Pa. Superior Ct. 120, 130 A. 2d 234.
Woodside, J., joins in this dissent.